Bail is given by an accused for the purpose of avoiding detention in actual custody, and also to guarantee his attendance in the *Page 83 
court where he is being prosecuted whenever required. Of all the dates mentioned in the prevailing opinion, after the approval of the bond on January 15, 1932, the accused person was notified, or his then and present attorney was advised. The witnesses for the state and a large number of jurors were necessarily detained from Friday afternoon, February 19, until Tuesday, February 23, because of a Sunday and a holiday intervening, for the trial of the case, at considerable expense.
In my opinion, the judgment forfeiting the bail should be affirmed, or, at most, conceding that the trial court abused its discretion, the judgment should be modified so that the county could introduce evidence as to the expenses it had borne because of the failure of the defendant to appear for trial on February 23, 1932.
For the foregoing reasons, I dissent from the decision of the majority. *Page 84